Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 3.1 RESTATED ARTICLES OF INCORPORATION OF UMPQUA HOLDINGS CORPORATION These Restated Articles of Incorporation (Articles) of Umpqua Holdings Corporation (the Corporation) amend and supersede the Articles of Incorporation filed November 9, 1998 and all amendments thereto. ARTICLE I NAME The name of the corporation is Umpqua Holdings Corporation. ARTICLE II PURPOSES AND POWERS The Corporation is organized to (i) act as a financial holding company and (ii) engage in any lawful activity for which a corporation may be organized under the Oregon Business Corporation Act. The Corporation will have all powers granted under the Oregon Business Corporation Act. All references to the Oregon Business Corporation Act shall include all amendments to that Act. ARTICLE III AUTHORIZED CAPITAL STOCK A. Authorized Classes of Shares . The Corporation may issue 102,000,000 shares of stock divided into two classes as follows: 2,000,000 shares of preferred stock (Preferred Stock). The Preferred Stock may be further divided into one or more series of Preferred Stock.
